Citation Nr: 0020762	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  95-25 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from February 1965 to 
January 1969 and died in February 1992.  The appellant, who 
is the veteran's widow, appealed a July 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, that denied her claim of entitlement to 
service connection for the cause of the veteran's death.  

The appellant appealed that denial to the Board of Veterans' 
Appeals (Board) that, in May 1997, remanded the case to the 
RO for additional evidentiary development.  Following the 
requested development, the RO continued its previous denial 
of the claimed benefit.  The Board, in a decision dated in 
March 1999, upheld the RO's denial of service connection for 
the cause of the veteran's death.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the court").  
In an Order dated in December 1999, the court granted a joint 
motion to vacate the Board's decision, stay further 
proceedings and remand the matter to the Board for further 
adjudication consistent with the joint motion.  Copies of the 
court's Order and the joint motion have been placed in the 
claims file.

In March 2000, the Board wrote to the attorney-representative 
and afforded him the opportunity to submit additional 
argument and evidence in support of the appellant's appeal.  
The attorney-representative did not respond to the Board's 
letter.   


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before the Board may proceed to examine the merits of the 
appellant's claim for service connection for the cause of the 
veteran's death, it must determine whether the appellant has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A "well-grounded" claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only satisfy the initial burden of § 5107.  For a claim to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 1126 F.3d 
1464 (Fed.Cir. 1997), cert denied sub nom. Epps v. West, 118 
S. Ct. 2348 (1998). 

The Board finds that the appellant's claim for service 
connection for the cause of the veteran's death is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a). The 
veteran died in February 1992 of metastatic carcinoma of the 
esophagus.  According to the certificate of death, the 
interval between onset of death and disease was about eight 
months.  Service personnel records show that the veteran 
served in the Republic of Vietnam during the Vietnam era.  In 
an October 1992 statement, D.H.B., M.D., opined that the 
veteran was his patient and there existed a possibility and 
probability that the (veteran's) cancer of the esophagus may 
have been caused by exposure to chemical herbicides, Agent 
Orange, and referenced research from the National Institute 
of Health and National Cancer Institute to support his 
opinion.  Furthermore, the appellant asserted that an 
Environmental Protection Agency report, dated in September 
1994, documents dioxin as a major cause of esophageal and 
lung cancer.  In light of the above, the Board believes that 
the appellant's claim for service connection for cause of the 
veteran's death is well grounded.  See Hensley v. West, No. 
99-7029 (Fed.Cir. May 12, 2000) (The evidentiary threshold 
for establishing a well-grounded claim is low, and requires 
only that the claim be plausible or capable of 
substantiation.)


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.


REMAND

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  The appellant has 
presented a claim that is plausible.  VA has a duty to assist 
an appellant in developing facts pertinent to a well-grounded 
claim.  38 U.S.C.A. § 38 U.S.C.A. § 5107(a) (West 1991); see 
Murphy v. Derwinski, 1 Vet. App. 78 (1990): Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  She asserts that the 
veteran, who died from metastatic carcinoma of the esophagus, 
was exposed to Agent Orange in service that caused or 
contributed to his death.

The record further shows that the veteran died in February 
1992, at the age of 45.  The cause of death, as reported on 
the certificate of death, was metastatic carcinoma of the 
esophagus.  According to a February 1992 private hospital 
death summary, the cause of death included metastatic 
cardioesophageal carcinoma, malignant ascites, renal failure, 
cardiopulmonary failure and cardiac arrhythmia.  At the time 
of death, service connection was not in effect for any 
disorder.

The veteran's service medical records, and a January 1969 
separation examination report, are silent for any pertinent 
complaint or abnormality.  His service personnel records show 
that he served in Vietnam during the Vietnam era.

Private hospital records indicate that the veteran was 
admitted in January 1992 with a known diagnosis of malignant 
neoplasia of the cardioesophageal junction.  Also noted were 
secondary malignant metastatic neoplasia of the 
retroperitoneum and peritoneum as well as peritoneal seeding 
and carcinomatosis, atrial fibrillation, acute renal failure 
and chronic renal failure, myelosuppression secondary to 
chemotherapy and hypertensive cardiovascular disease.  
According to a consultation report at the time, the veteran 
had first been seen for esophageal cancer in July 1991 and 
received chemotherapy and radiation since that time.  Another 
consultation report, for preoperative clearance, noted that 
the veteran had cancer of the gastroesophageal junction that 
was metastatic and underwent chemotherapy for metastatic 
cancer.  Further, it noted that he smoked until ten years 
ago, drank six to eight beers per week and his family history 
was positive for cancer.  The cause of death noted on the 
terminal hospital report was suggestive of metastatic 
cardioesophageal carcinoma with malignant ascites; renal 
failure; cardiopulmonary failure and cardiac arrhythmia.

The record further reveals that, in a September 1992 
statement, R.J.D., Jr., M.D., a gastroenterologist, said he 
first saw the veteran in July 1991 at which time the veteran 
had been diagnosed with carcinoma of the gastroesophageal 
junction.  The doctor's medical records did not reveal a 
specific date of onset of the veteran's disease and there was 
no clear-cut evidence of Barrett's esophagus on any of his 
examinations to explain the presence of the veteran's 
adenocarcinoma.  Dr. R.J.D. observed that the exact etiology 
of this lesion was not clear-cut on many of his examinations.

Additionally, the record shows that in an October 1992 
statement, D.H.B., M.D., a specialist in internal medicine, 
hematology and oncology, noted that the veteran was his 
patient with progressive metastatic esophageal carcinoma with 
lung metastasis.  Dr. D.H.D. commented that the veteran's 
disease may have been caused by exposure to herbicides, also 
known as Agent Orange, and was a "founded possibility" 
according to the National Institute of Health, the National 
Cancer Institute and various research protocols throughout 
the United States.  To state it conclusively would be wrong, 
according to the physician, but he said that there was both a 
possibility and a probability that existed that exposure to 
Agent Orange may have led to the initial manifestation of 
esophageal carcinoma in the veteran.

In a May 1994 statement, Dr. D.H.B. said that the veteran had 
a known diagnosis of metastatic carcinoma of the esophagus 
that spread to surrounding areas including the lung.  The 
veteran did not have a primary carcinoma of the lung, but 
rather a metastatic carcinoma that spread to his lung.  The 
physician noted that the veteran was treated with 
chemotherapy and radiation therapy, had a short remission and 
showed evidence of progression of his disease that eventually 
led to his death.

In a June 1997 medical opinion, a VA specialist in oncology 
reviewed the veteran's record and found, on the basis of the 
available record, that there was no specific diagnosis 
mentioned as to whether or not the veteran had an 
adenocarcinoma or squamous cell carcinoma of the esophagus 
that were quite different conditions.  
Citing to several medical texts and medical literature, 
indicating that the cause of esophageal cancer was unknown, 
the doctor noted that studies suggested a relationship 
between tobacco and alcohol.  The doctor said there were no 
reports documenting the relationship between herbicide and 
esophageal cancer.  Additionally, the VA oncologist said 
other factors could have been related to the veteran's 
development of esophageal cancer but were unknown to him.  
For example, the doctor indicated that he had no information 
regarding the veteran's dietary habits, consumption of 
alcohol and consumption of tobacco.  The VA physician opined 
that there was no documentary evidence that the veteran's 
cancer of the esophagus was a direct result of exposure to 
Agent Orange.

The joint motion for remand indicates that, while the VA 
examiner in June 1997 stated that he had no information 
regarding other factors that could have been related to the 
development of the veteran's esophageal cancer, such as the 
veteran's dietary habits, consumption of alcohol and 
consumption of tobacco, a January 1992 private consultation 
report specifically noted the veteran's alcohol and smoking 
history.  The joint remand noted that this information should 
be addressed upon remand, with consideration given to 
obtaining another medical opinion.  The Board agrees that, in 
the interest of fairness and due process, further VA 
examination of the appellant's claim is warranted.

The joint motion also noted that, while a September 1997 
supplemental statement of the case was issued, it is unclear 
from the record if the appellant received a copy of the June 
1997 VA medical opinion described above.  The court observed 
that reasonable notice must be afforded a claimant about 
evidence developed or obtained by the Board, and relied upon 
in its decision, and reasonable opportunity to respond to 
such evidence.  See generally Thurber v. Brown, 5 Vet. 
App. 119 (1993). 

In view of the foregoing and in accordance with the court's 
Order in this matter, the case is REMANDED to the RO for the 
following actions:

1. The RO should contact the appellant 
through her attorney-representative 
and request that she identify the 
specific names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who treated the veteran and may 
possess additional records pertinent 
to her claim.  With any necessary 
authorization from the appellant, the 
RO should attempt to obtain and 
associate with the claims file any 
records identified by her that are not 
already of record.

2. The RO should provide the appellant 
and her attorney-representative with a 
copy of the June 1997 VA medical 
opinion and an opportunity to provide 
additional argument and evidence in 
support of the appellant's appeal.  A 
copy of the RO's letter to the 
appellant and her representative 
should be included in the claims file.

3.  The RO should review the file and 
prepare a summary of the facts of the 
claimed exposure to Agent Orange.  
This summary should be sent to the 
U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) 
(formerly known as the U.S. Army and 
Joint Services Environmental Support 
Group), 7798, Cissna Road, 
Springfield, Virginia 22150.  They 
should be requested to provide any 
information that would corroborate the 
veteran's alleged exposure to Agent 
Orange in service.

4. If the RO is able to obtain 
verification that the veteran was 
exposed to Agent Orange in service, 
the RO should contact the appellant 
and inform her of the need for copies 
of any medical treatises, relied upon 
by the veteran's private physicians, 
in making the determination that 
esophageal cancer may be linked to 
exposure to Agent Orange. 

5. Thereafter, the claims file, including 
the service medical records and a copy 
of this remand, should be carefully 
reviewed by a VA physician, with a 
specialty in oncology, who has not 
previously rendered an opinion in this 
matter.  Following a review of the 
entire record, the physician is 
requested to render an opinion as to 
whether it is at least as likely as 
not that the veteran's metastatic 
carcinoma of the esophagus that caused 
his death may be attributed to the 
veteran's active military service 
including exposure to Agent Orange if 
such Agent Orange exposure is 
confirmed.  The physician is also 
particularly asked to address the 
opinions expressed in the October 1992 
statement from Dr. D.H.B.  A complete 
rationale should be given for any 
opinions or conclusions expressed.

6. The appellant and her attorney-
representative should be afforded an 
opportunity to submit additional 
evidence and argument on the issues 
addressed above on the ultimate issue 
of entitlement to service connection 
for the cause of the veteran's death. 
Kutscherousky v. West, 12 Vet. App. 
369 (1999).

7. After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record and readjudicate the issue 
of entitlement to service connection 
for the cause of the veteran's death.  
If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond, 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to implement the Order 
of the U.S. Court of Appeals for Veterans Claims in this 
case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 



